DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhai (US 2011/0083270). Bhai discloses a moving bed comprising:
a plurality of load cells (52) configured to detect external force applied to the moving bed robot in a horizontal direction (se Para. 0038); 
a driving wheel (26,514) provided on a lower portion of the moving bed; 
a driving motor (42) configured to rotate the driving wheel; 
at least one caster (see Para. 0032) provided on the lower portion of the moving bed; and
 a controller (30,202,500) configured to: 

set a movement mode of the moving bed robot based on a result of detecting the at least one of the first external force and the second external force, and control driving of the driving motor based on the set movement mode (see Para. 0038, 0039 and 0060).
Regarding claim 2, wherein the moving bed robot is longer in a front-and-rear direction than in a left-and-right direction, and wherein the first direction corresponds to the front-and-rear direction and the second direction corresponds to the left-and-right direction (see figure 1).
Regarding claim 15, the use of the apparatus disclosed by Bhai results in the method being performed.
Claim(s) 1-4,14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patmore (US 2011/0087416). ). Regarding claim 1 and 15, Patmore discloses a moving bed comprising:
a plurality of load cells (52) configured to detect external force applied to the moving bed robot in a horizontal direction (se Para. 0028); 
a driving wheel (46) provided on a lower portion of the moving bed; 
a driving motor (44) configured to rotate the driving wheel; 
at least one caster (36) provided on the lower portion of the moving bed; and
 a controller (58) configured to: 
detect, via the plurality of load cells, at least one of a first external force (see Para. 0028,0030) in a first direction and a second external force in a second direction perpendicular to the first direction (as one direction is pushing and the second direction is pulling, wherein a 
set a movement mode of the moving bed robot based on a result of detecting the at least one of the first external force and the second external force, and control driving of the driving motor based on the set movement mode (see Para. 0036).
Regarding claim 2, wherein the moving bed robot is longer in a front-and-rear direction than in a left-and-right direction, and wherein the first direction corresponds to the front-and-rear direction and the second direction corresponds to the left-and-right direction (see figure 1).
Regarding claim 3, wherein the controller is further configured to, when a difference between the first external force and the second external force is less than a reference value, maintain a currently set movement mode (see Para. 0053).
Regarding claims 4 and 16, wherein the controller is further configured to, when a difference between the first external force and the second external force is greater than or equal to a reference value and the first external force is greater than the second external force: set the movement mode to an assist mode; and control driving of the driving motor to vary a rotation speed of the driving wheel based on the first external force (Para. 0053, 0032, 0067).
Regarding claim 14, Patmore further discloses a second load cell (88) placed between an upper plate (22) and a frame (see figure 1), wherein the second load cell detects a weight on the upper plate.
Regarding claim 15, the use of the apparatus disclosed by Patmore results in the method being performed.
Regarding claim 18, further comprising moving the driving wheel downward to bring the driving wheel into contact with a floor surface when the movement mode is set to the assist mode (see Para. 0010. An actuator, where it states—“ may also be provided on the patient .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patmore in view of Paul (US 2019/0201255). Patmore does not mention a contact/position sensor for the wheel. However; Paul discloses a wheel position sensor (146, see Para 0092) which allows a controller to know if the wheel is deployed or not. It would have been obvious for one of ordinary skill in the art to modify Patmore by adding a wheel position sensor, in order to allow the controller to have the understanding that the driving wheel needs to be deployed or if the wheel is deployed.

Allowable Subject Matter
Claims 5-9,11-13,17,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611